DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, 7-10, and 21-23 remain pending in the application.  Claims 4, 6, and 11-20 has been canceled, and claim 9 was previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action dated 13 April 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 5, 7, 8, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Irrigation Toolbox (Chapter 7 - Farm Distribution Components) in view of Vriesema et al. (US 2010/0186471).
claim 1, Irrigation Toolbox discloses an apparatus configured to dispense a liquid composition to irrigation water for use in surface irrigation (Par. 652.0709(c)(1)(i) on p. 7-22; Fig. 7-3), said apparatus comprising: 
a reservoir tank, having a bottom surface (Fig. 7-3) and having the liquid composition to be dispensed therein (Fig. 7-3 - “Supply Tank”); 
wherein the reservoir tank comprises an outlet connection in communication with an emitter means, the emitter means being an online and/or integral dripper (Fig. 7-3 - the emitter means produces a drip “on-line” with the ditch for irrigation water and is “integral” with the apparatus and is capable of allowing flow only in the form of drops), as indicated in the annotated figure below; 
wherein the apparatus is configured to dispense only the liquid composition to irrigation water (since the supply tank contains only the “liquid composition”, that is the only thing that can be dispensed); 
wherein a dilution ratio of the liquid composition to irrigation water used for surface irrigation is at least 100 (this limitation is interpreted to be a manner of operating the claimed invention, since this apparatus of Irrigation Toolbox is capable of adjusting the flow of liquid composition from the reservoir via the control valve, it is capable of being operated in the recited manner); and 
wherein the pressure is determined according to Formula II:
P = D x g x H		(II)
wherein,
“P” = pressure (in Pa);
“D” = Density of the liquid composition (in kg/m3);
“g” = gravity constant (typically 9.8 m/s2);
“H” = total height (in m)

This claim requires that the pressure depends only on the static pressure generated due to the effect of gravity (i.e., there is no pump that further pressurizes the liquid composition).  Irrigation Toolbox teaches an apparatus having gravity flow in paragraph (i) on page 7-22 and in Figure 7-3.

    PNG
    media_image1.png
    338
    544
    media_image1.png
    Greyscale

Annotated Figure 7-3 of Irrigation Toolbox
Irrigation Toolbox further discloses wherein the emitter means is placed outside of the irrigation water (Fig. 7-3) and there is a perpendicular distance between the surface of the reservoir tank and the emitter means measured along a line that is perpendicular to both (Fig. 7-3).  
Irrigation Toolbox does not explicitly disclose wherein 1) the liquid composition comprises a product in a liquid medium having a mass percent concentration in the liquid medium in the reservoir tank between about 10-50%, 2) a plurality of emitter means, or 3) the emitter means dispense the liquid 
Regarding the first, Vriesema teaches a liquid fertilizer composition (par. 71 - “stock solution”) comprising a product (par. 71 - “dry WSF”) dissolved in a liquid medium (par. 71 - “aqueous additive”) having a mass percent concentration in the liquid medium between about 10-50% (par. 70; par. 71 - “100 to 250 grams of WSF are dissolved per 1 liter room temperature of water”), and wherein this liquid medium is further diluted by a factor of at least 100 (par. 70 - “the stock solution is diluted by a factor of from about 10 to 800 for application to the plants”) and is delivered to plants using drip lines (par. 77).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Irrigation Toolbox to use a liquid composition comprising a product in a liquid medium having a mass percent concentration in the liquid medium in the reservoir tank between about 10-50%, as taught by Vriesema, since such a liquid composition was known to be suited to providing nutrients to the plants and for delivery via drip lines (see Vriesema, par. 77). 
Regarding the second, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Irrigation Toolbox to further include additional emitter means, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing additional emitter means would allow the apparatus to provide the liquid composition to additional and separate flows of irrigation water and at different dilution ratios, which would allow different amounts of the liquid composition to be delivered to different types of crops or soils having different nutrient needs.  
Regarding the third, Irrigation Toolbox discloses the claimed invention with the exception of the specific pressure by which the emitter means dispenses the liquid composition.  One having ordinary skill in the art would know that the flow from the emitter means is dependent on the pressure of the See MPEP 2144.05 II.
Regarding claim 2, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the apparatus is arranged not to receive a continuous supply of the irrigation water during operation, but to receive a batch supply of the liquid composition into the reservoir tank before operation (Fig. 7-3 - since the supply tank has no inlet it cannot “receive a continuous supply of the irrigation water”, but must be filled with “a batch supply of the liquid composition…before operation”).
Regarding claim 3, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 2, and wherein the apparatus is configured to dispense the liquid composition, which is a solution or suspension of a product comprising a fertilizer and/or an agrochemical in a liquid medium (Par. 652.0709, particularly the first paragraph on p. 7-21 and par. (c)(1) on p. 7-22).
Regarding claim 5, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the emitter means is configured to dispense the liquid composition at a flow rate of the liquid composition determined according to formula I:
Ft = F1 x V1 + F2 x V2 +…..+ Fn x Vn		(I)

“Ft” is a total flow rate of the liquid composition per hour dispensed from total emitter means of the apparatus in operation;
	“F1” is a flow rate per hour of a first emitter means for water at a given pressure;
	“V1” is viscosity coefficient of the first emitter means for the liquid composition;
	“F2” is a flow rate per hour of a second emitter means for water at a given pressure;
	“V2” is viscosity coefficient of the second emitter means for the liquid composition;
	“Fn” is a flow rate per hour of an nth emitter means for water at given pressure;
	“VN” is viscosity coefficient of the nth emitter means for the liquid composition.
	Such a limitation merely recites an inherent property of any emitter means, and the emitter means of Irrigation Toolbox is no different and will dispense the liquid composition contained therein depending on the specific viscosity of that liquid.    
Regarding claim 7, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the emitter means is an on-line dripper and/or an integral tube dripper (Fig. 7-3 - the emitter means produces a drip “on-line” with the ditch for irrigation water and is “integral” with the apparatus).
Regarding claim 8, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 7, and wherein the emitter means is placed outside of the irrigation water (Fig. 7-3) and there is a perpendicular distance between the surface of the reservoir tank and the emitter means measured along a line that is perpendicular to both (Fig. 7-3).  Further, Irrigation Toolbox renders obvious the limitation that the perpendicular distance is about 50 cm or higher than about 50 cm such that the emitter means dispense the liquid composition at pressure of about 0.05 bar or higher than 
Regarding claim 10, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 7, and wherein the apparatus further comprises irrigation water used for surface irrigation (par. (i), p. 7-22).
Regarding claim 21, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 3, and wherein the product comprise one or more fertilizers (Par. 652.0709, particularly the first paragraph on p. 7-21 and par. (c)(1) on p. 7-22).
Regarding claim 22, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 3, and wherein the liquid medium is water (par. (i), p. 7-22).
Regarding claim 23, Irrigation Toolbox in view of Vriesema discloses the apparatus described regarding claim 1, and wherein the dilution ratio of the liquid composition to immersion water used for surface irrigation is at least 1000 (this limitation is interpreted to be a manner of operating the claimed invention, since this apparatus of Irrigation Toolbox is capable of adjusting the flow of liquid composition from the reservoir via the control valve, it is capable of being operated in the recited manner).
Response to Arguments
Applicant's arguments filed 13 April 2021  have been fully considered but they are not persuasive.
Regarding the pressure at the “emitting means”, Applicant argues that the apparatus of Irrigation Toolbox does not disclose the limitation “the emitter means dispense the liquid composition at pressure of about 0.05 bar to about 5 bar”.  In particular, Applicant notes that the pressure drop 
In response it is noted that the emitting means of the apparatus of Irrigation Toolbox is interpreted to include the control valve, since this controls the amount of flow emitted, as previously explained.  Further, the pressure of the liquid dispensed from the emitter means (i.e. downstream of the emitter means) will be atmospheric pressure for both the instant invention and for Irrigation Toolbox.  This limitation has been interpreted to require the pressure of the liquid provided to the emitter means to be 0.05 bar to about 5 bar.   This interpretation is further supported by the formula for calculating the pressure, which is further recited by claim 1, that depends only on the static pressure from the height of the liquid column provided to the emitter means.  Notably, this formula does not include the pressure drop of the liquid across the emitter means.  Therefore, the interpretation of this limitation to require the pressure of the liquid provided to the emitter means to be about 0.05 bar to about 5 bar is consistent with Applicant’s disclosure, and the rejection over Irrigation Toolbox is maintained.    
Additionally Applicant argues that “the additional emitter means in the claimed invention are not used for additional or separate flows of irrigation water, but to provide reliable dispensing of the irrigation water”.  In response, it is noted the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Finally, Applicant argues that Irrigation Toolbox does not disclose “on-line drippers or integral drippers”, consistent with was is known in the art.  In response, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The emitter means of Irrigation Toolbox is considered to be an “on-line dripper or integral dripper” as explained in the rejection above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752